DETAILED ACTION
This office action is in response to applicant’s communication filed 05/20/2022.
Claims 1-79 have been considered. 
-	Claim(s) 1-47 has/have been canceled. 
-	Claim(s) 48-79 has/have been added. 
-	Claim(s) 48-79 are pending.
-	Claims 48-79 have been rejected as described below. 
-	This action is MADE FINAL.

Specification 
The objection to the disclosure filed on 7/19/2019 has been overcome by amendments and the replacement to the specification including amendments (aligned with examiner’s interpretations and suggestions) filed 05/20/2022 has been acknowledged and accepted by the examiner.

Claim Interpretation – 35. USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in Claims 52 and 68 – user interface configured to receive, multiple claims – processing system (claims 48, 51-56, 58-64, 67-72, 74-76) / sensing system (claims 48, 56, 59, 64, 72, 75) is configured to perform various functionalities/tasks.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
User interface has been interpreted as exemplary user interfaces such as keypad, button, adjustment dial, etc. as in specification, [0043], [0045], [00105].
Processing system has been interpreted from specification, [0053-56] as processor including various features such as being able to perform various algorithms to be able to perform various tasks. Additionally, interpretation has been derived from specification, [0036] – “The flow diagrams and block diagrams in the attached figures illustrate the architecture, functionality, and operation of possible implementations of systems, methods, and computer program products according to various embodiments of the present disclosure. In this regard, each block in the flow diagrams or block diagrams may represent a module, segment, or portion of code, which includes one or more executable instructions for implementing the specified logical function(s). It will also be noted that each block of the block diagrams and/or flow diagrams, and combinations of blocks in the block diagrams and/or flow diagrams, may be implemented by special purpose hardware-based systems that perform the specified functions or acts, or combinations of special purpose hardware and computer instructions. These computer program instructions may also be stored in a computer-readable medium that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable medium produce an article of manufacture including instruction means which implement the function/act specified in the flow diagram and/or block diagram block or blocks.”
Sensing system has been interpreted from specification, [0038] - Sensing system 106 also includes sensors that sense parameters associated with environment 101, such as a temperature sensor, a humidity sensor, a microphone, a camera, and so on. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 48-49, 51-61, 63-65, 67-77, and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell (US 20150260581 A1) in view of Osterweil (US 8068051 B1).

Regarding claim 48, Fadell teaches:
An environment control system comprising: 
a sensing system configured to generate … positional … data associated with motion of one or more users in an environment; (See [0046] - the smart thermostats 102, the smart hazard detectors 104, the smart doorbells 106, the smart wall switches 108, the smart wall plugs 110, and other devices of the smart-home environment 100 are modular, and their docking stations include interchangeable head units which contain all of the sensors, processors, ….; Among many examples taught in this reference, see [0071] teaches the localized-thermostat service robot 162 includes a temperature sensor, a processor, etc.; Among many examples, see [0147] - The motion sensors may be used to determine the presence of an individual within a room or surrounding area of hazard detector 400. This information (i.e., presence determination by motion sensors) may be used to change the functionality of hazard detector 400 and/or one or more other devices connected in a common network. This information may be relayed to a smart thermostat to inform the thermostat that occupants of the home or structure are present so that the smart thermostat may condition the home or structure according to one or more learned or programmed settings. Hazard detector 400 may likewise use this information for one or more purposes, such as to quiet the alarm device … .) 
and a processing system configured to: receive the … positional … data; ([0040] – A processor(s) may perform the necessary tasks; [0046] - the smart thermostats 102, the smart hazard detectors 104, the smart doorbells 106, the smart wall switches 108, the smart wall plugs 110, and other devices of the smart-home environment 100 are modular, and their docking stations include interchangeable head units which contain all of the sensors, processors, user interfaces, the batteries, and other functional components of the devices. Among many examples taught in this reference, see [0071] teaches the localized-thermostat service robot 162 includes a temperature sensor, a processor, etc.; [0208-10], [0214], [0216] - Each computer-program product may comprise sets of instructions (codes) embodied on a computer-readable medium that directs the processor of a computer system to perform corresponding actions. For the above example of positional data, as above, see [0147] - This information (i.e., presence determination by motion sensors) may be used to change the functionality of hazard detector 400 and/or one or more other devices connected in a common network. This information may be relayed to a smart thermostat to inform the thermostat that occupants of the home or structure are present so that the smart thermostat may condition the home or structure according to one or more learned or programmed settings. Hazard detector 400 may likewise use this information for one or more purposes, such as to quiet the alarm device … .)
and alter one or more parameters associated with the environment based on the … positional … data. (For the above example of positional data, as above, see [0147] - This information (i.e., presence determination by motion sensors) may be used to change the functionality of hazard detector 400 and/or one or more other devices connected in a common network. This information may be relayed to a smart thermostat to inform the thermostat that occupants of the home or structure are present so that the smart thermostat may condition the home or structure according to one or more learned or programmed settings. Hazard detector 400 may likewise use this information for one or more purposes, such as to quiet the alarm device … . Here, both of these exemplifies altering one or more parameters associated with environment, such as, condition the home or quiet the alarm device.)
While Fadell teaches, " ... using a map generated based on positional information obtained from the nodes of the mesh network (e.g., positional information from the devices is used to construct a map of the house). In operation, when an alarm is activated (e.g., when one or more of the smart hazard detector 104 detects smoke and activates an alarm), the central server or cloud-computing system 164 or some other device uses occupancy information obtained from the low-powered and spokesman nodes to determine which rooms are occupied and then turns on lights (e.g., nightlights 170, wall switches 108, wall plugs 110 that power lamps, etc.) along the exit routes from the occupied rooms so as to provide emergency exit lighting." (as in [0069]),
Fadell does not explicitly disclose the positional data to be geometric positional vector data. 
Osterweil explicitly teaches the positional data to be geometric positional vector data. (C1,L31-34 teaches automatically identifying a subject, such as, for example, a human or animal, who has fallen while in a defined three-dimensional (3-D) space, determining the physical position of the subject. Among many examples of positional data gathered from sensor(s) for analysis, see C4,L50-55 teaches radar units detect the presence and location of a subject by analysis of random movements of the subject and their intensity as a continuous function of their distance from the antennae cluster and azimuth in addition to the distribution of their intensity as a continuous function of their distance from the floor. See also C5, L54-61 teaches an apparatus for monitoring a position of a subject is disclosed, comprising of at least one of a radar with a steerable directional receive antenna and distributed radars with fixed beam receive antennae, a processing device that processes the captured radar signals where the processing device produces a direction and distance (akin to polar coordinates) of the upper torso of a subject and determines whether a fall has occurred by the proximity of subject's upper torso to the floor. C8,L11-12 teaches FIG. 7 further illustrates the radar cluster and its ability to detect falls. More specifically, see C16, L47-59 teaches FIGS. 18a and 18b illustrate the processed 3D radar cluster reflection activity signals of a subject's motion while walking and while on the floor struggling to get up respectively. The intensity of said activity/motion is distributed as a continuous function of the distance from the floor--shown on the vertical axis. Because the cluster obtains 3D data, the activity is also distributed on the horizontal plane--shown in the form of polar coordinates. Therefore, the 3D cluster detects subject's presence and the location of a subject by analysis of random movements of the subject and their intensity as a continuous function of their distance from the antennae cluster and azimuth. Consequently the subject can be tracked within the monitored area in addition to fall detection when it occurs. Note, these align with the examples/description of applicant specification, [0084-86].)
Accordingly, as Fadell and Osterweil are directed to various sensors and processors based electronics (such as lighting/premises monitoring) control technology, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of utilizing the well-known technology of gathering and utilizing sensor based geometric positional vector data such as radar and/or other sensor based 3D data of occupant positions distributed in the form of polar coordinates, for example, as taught by Osterweil to the smart home control system/method with lighting and other device controllers working logically/communicatively with processors and sensors of the system as taught by Fadell. The combination would have been motivated in order to take advantage of the well-known feature of detecting and gathering geometric positional vector data in the art to enable a more comfortable, efficient and flexible operation of the comfort control and/or security system/method to be achieved based on the human/occupant’s specific needs/preferences in a home/environment equipped with sensor(s) and more specifically because such a combined system/method would have enabled an advanced automated tracking system of the subject/occupant within the monitored area with specific data produced with a direction and distance utilizing known occupancy/motion sensing technology as evident in Osterweil, C1,L31-34, C4,L50-55, C5, L54-61, C8,L11-12, C16, L47-59, etc.

Regarding claim 49, Fadell and Osterweil teach all the elements of claim 48. 
Osterweil further teaches:
wherein the sensing system includes a radar sensor. (As above, among many examples of positional data gathered from sensor(s) for analysis, see C4,L50-55 teaches radar units detect the presence and location of a subject by analysis of random movements of the subject and their intensity as a continuous function of their distance from the antennae cluster and azimuth in addition to the distribution of their intensity as a continuous function of their distance from the floor. See also C5, L54-61 teaches an apparatus for monitoring a position of a subject is disclosed, comprising of at least one of a radar with a steerable directional receive antenna and distributed radars with fixed beam receive antennae, a processing device that processes the captured radar signals where the processing device produces a direction and distance (akin to polar coordinates) of the upper torso of a subject and determines whether a fall has occurred by the proximity of subject's upper torso to the floor. C8,L11-12 teaches FIG. 7 further illustrates the radar cluster and its ability to detect falls. More specifically, see C16, L47-59 teaches FIGS. 18a and 18b illustrate the processed 3D radar cluster reflection activity signals of a subject's motion while walking and while on the floor struggling to get up respectively.)
Motivation to combine such teaching is dictated by the similar reasons stated above. 
Regarding claim 51, Fadell and Osterweil teach all the elements of claim 48. 
Fadell and Osterweil further teach:
wherein the processing system logs a temporal history associated with the geometric positional vector data. (Fadell: [0069] - The central server or cloud-computing system 164 or some other device could the automatically determine the routes using uploaded maps, diagrams, architectural drawings of the smart-home house, as well as using a map generated based on positional information obtained from the nodes of the mesh network (e.g., positional information from the devices is used to construct a map of the house). In operation, when an alarm is activated (e.g., when one or more of the smart hazard detector 104 detects smoke and activates an alarm), the central server or cloud-computing system 164 or some other device uses occupancy information obtained from the low-powered and spokesman nodes to determine which rooms are occupied and then turns on lights (e.g., nightlights 170, wall switches 108, wall plugs 110 that power lamps, etc.) along the exit routes from the occupied rooms so as to provide emergency exit lighting.; additionally for location tracking via various devices (nodes) such as the service robots moving when the occupants move to a different location, see [0071], for example; additionally see [0082] teaches learning via detecting occupancy activity over time. Osterweil: C17, L17-21 teach the placement (or placements) of subjects captured by the UWB radar can be processed substantially "in real time" (e.g., at the time of capturing the data), or stored in, for example, a memory, for processing at a later time and/or at a location remote from the cluster.)
Motivation to combine such teaching is dictated by the similar reasons stated above. Additionally, storing radar data in place of generic positional data would be an exemplary practice of storing specific data over time to be able to learn and take further actions (such as generating maps and assisting with emergency exit routes/path for the users) from the detected occupancy data as in Fadell, [0069], [0082], Osterweil, C17, L17-21 etc.

Regarding claim 52, Fadell and Osterweil teach all the elements of claim 51. 
Fadell and Osterweil further teach:
further comprising a user interface configured to receive one or more user inputs from an activating user to alter the one or more parameters associated with the environment, wherein the processing system: receives the one or more user inputs via the user interface; (Fadell: [0172] teaches lens button 1200 provides a visually appealing surface that may be pressed by a user to provide input to hazard detector 400 and/or for various other purposes, such as quieting an alarm device. See also [0205-06] - Referring next to FIG. 16, an exemplary environment with which embodiments may be implemented is shown with a computer system 1600 that can be used by a user 1604 to remotely control, for example, one or more of the sensor-equipped smart-home devices according to one or more of the embodiments. The computer system 1610 can alternatively be used for carrying out one or more of the server-based processing paradigms described hereinabove can be used as a processing device in a larger distributed virtualized computing scheme for carrying out the described processing paradigms, or for any of a variety of other purposes consistent with the present teachings. The computer system 1600 can include a computer 1602, keyboard 1622, a network router 1612, a printer 1608, and a monitor 1606.) 
generates a map of the environment responsive to the temporal history; (Fadell: [0069] - The central server or cloud-computing system 164 or some other device could the automatically determine the routes using uploaded maps, diagrams, architectural drawings of the smart-home house, as well as using a map generated based on positional information obtained from the nodes of the mesh network (e.g., positional information from the devices is used to construct a map of the house). In operation, when an alarm is activated (e.g., when one or more of the smart hazard detector 104 detects smoke and activates an alarm), the central server or cloud-computing system 164 or some other device uses occupancy information obtained from the low-powered and spokesman nodes to determine which rooms are occupied and then turns on lights (e.g., nightlights 170, wall switches 108, wall plugs 110 that power lamps, etc.) along the exit routes from the occupied rooms so as to provide emergency exit lighting.; additionally for location tracking via various devices (nodes) such as the service robots moving when the occupants move to a different location, see [0071], for example; additionally see [0082] teaches learning via detecting occupancy activity over time. Osterweil: C17, L17-21 teach the placement (or placements) of subjects captured by the UWB radar can be processed substantially "in real time" (e.g., at the time of capturing the data), or stored in, for example, a memory, for processing at a later time and/or at a location remote from the cluster.)
and identifies a user occupancy region associated with the environment responsive to the user inputs and based on the map. (Besides above from Fadell, see Osterweil: 9, L57-62 teach as employed in the following discussion, the term "volume" represents a three-dimensional region, such as, for example, the interior of a room. Any location within the volume can be uniquely identified by a coordinate system. Each location in the volume is "monitored" if at least one capture device (to be discussed below) has a view of the location. Note, as addressed above, the coordinate data is generated by sensors such as radar sensor such as in C4,L50-55 and C5, L54-61.)
Motivation to combine such teaching is dictated by the similar reasons stated above.

Regarding claim 53, Fadell and Osterweil teach all the elements of claim 52. 
Fadell further teaches:
wherein the processing system alters the one or more parameters associated with the environment responsive to any combination of the user inputs and the geometric positional vector data. (Among many examples as above, see from [0152], activation of alarm device is altering of the parameter associated with the environment (e.g., introduction of sound). Also as above, [0147] - This information (i.e., presence determination by motion sensors) may be used to change the functionality of hazard detector 400 and/or one or more other devices connected in a common network. This information may be relayed to a smart thermostat to inform the thermostat that occupants of the home or structure are present so that the smart thermostat may condition the home or structure according to one or more learned or programmed settings. Hazard detector 400 may likewise use this information for one or more purposes, such as to quiet the alarm device … .)

Regarding claim 54, Fadell and Osterweil teach all the elements of claim 52. 
Fadell further teaches:
wherein the processing system learns one or more user preferences based on the user inputs. (Among many examples, see [0055-56], especially in [0056] - the smart thermostat and other smart devices “learn” by observing occupant behavior. For example, the smart thermostat learns occupants preferred temperature set-points for mornings and evenings, and it learns when the occupants are asleep or awake, as well as when the occupants are typically away or at home, for example. According to embodiments, when a guest controls the smart devices, such as the smart thermostat, the smart devices do not “learn” from the guest. This prevents the guest's adjustments and controls from affecting the learned preferences of the occupants. Here, the occupant behavior is similar to user habit, such as in applicant specification, [0041]. Also, occupants preferred temperature set-points and learned preferences are similar to examples of user intent in applicant specification, [0040]. As for sensor input, see [0055] besides above in [0056] - the smart device, such as the smart thermostat, may be equipped with walkup-identification technology (e.g., face recognition, RFID, ultrasonic sensors) that “fingerprints” or creates a “signature” for the occupants of the home. … In operation, when a person who does not live in the home or is otherwise not registered with or whose fingerprint or signature is not recognized by the smart home “walks up” to a smart device, the smart devices provides the guest with the guest layer of controls, rather than full controls.)

Regarding claim 55, Fadell and Osterweil teach all the elements of claim 54. 
Fadell and Osterweil further teach:
wherein the processing system autonomously adjusts the one or more parameters associated with the environment based on the learning and the geometric positional vector data. (Fadell: As above, among many examples, see [0147] - The motion sensors may be used to determine the presence of an individual within a room or surrounding area of hazard detector 400. This information (i.e., presence determination by motion sensors) may be used to change the functionality of hazard detector 400 and/or one or more other devices connected in a common network. This information may be relayed to a smart thermostat to inform the thermostat that occupants of the home or structure are present so that the smart thermostat may condition the home or structure according to one or more learned or programmed settings. Hazard detector 400 may likewise use this information for one or more purposes, such as to quiet the alarm device … . Osterweil: More specifically, see C16, L47-59 teaches FIGS. 18a and 18b illustrate the processed 3D radar cluster reflection activity signals of a subject's motion while walking and while on the floor struggling to get up respectively. The intensity of said activity/motion is distributed as a continuous function of the distance from the floor--shown on the vertical axis. Because the cluster obtains 3D data, the activity is also distributed on the horizontal plane--shown in the form of polar coordinates. Therefore, the 3D cluster detects subject's presence and the location of a subject by analysis of random movements of the subject and their intensity as a continuous function of their distance from the antennae cluster and azimuth. Consequently the subject can be tracked within the monitored area in addition to fall detection when it occurs.
Motivation to combine such teaching is dictated by the similar reasons stated above.

Regarding claim 56, Fadell and Osterweil teach all the elements of claim 51. 
Fadell and Osterweil further teach:
wherein the sensing system is further configured to sense the one or more parameters associated with the environment, wherein the processing system: receives sensing data associated with the sensing from the sensing system; (Fadell: As above, among many examples, see [0147] - The motion sensors may be used to determine the presence of an individual within a room or surrounding area of hazard detector 400. This information (i.e., presence determination by motion sensors) may be used to change the functionality of hazard detector 400 and/or one or more other devices connected in a common network. This information may be relayed to a smart thermostat to inform the thermostat that occupants of the home or structure are present so that the smart thermostat may condition the home or structure according to one or more learned or programmed settings. Hazard detector 400 may likewise use this information for one or more purposes, such as to quiet the alarm device … .) 
logs the sensing data; generates a map of the environment responsive to the temporal history and a change in the sensing data; (Fadell: [0069] - The central server or cloud-computing system 164 or some other device could the automatically determine the routes using uploaded maps, diagrams, architectural drawings of the smart-home house, as well as using a map generated based on positional information obtained from the nodes of the mesh network (e.g., positional information from the devices is used to construct a map of the house). In operation, when an alarm is activated (e.g., when one or more of the smart hazard detector 104 detects smoke and activates an alarm), the central server or cloud-computing system 164 or some other device uses occupancy information obtained from the low-powered and spokesman nodes to determine which rooms are occupied and then turns on lights (e.g., nightlights 170, wall switches 108, wall plugs 110 that power lamps, etc.) along the exit routes from the occupied rooms so as to provide emergency exit lighting; additionally for location tracking via various devices (nodes) such as the service robots moving when the occupants move to a different location, see [0071], for example; additionally see [0082] teaches learning via detecting occupancy activity over time. Osterweil: C17, L17-21 teach the placement (or placements) of subjects captured by the UWB radar can be processed substantially "in real time" (e.g., at the time of capturing the data), or stored in, for example, a memory, for processing at a later time and/or at a location remote from the cluster.)
and identifies a user occupancy region associated with the environment based on the sensing data and the map. (Besides above from Fadell, see Osterweil: 9, L57-62 teach as employed in the following discussion, the term "volume" represents a three-dimensional region, such as, for example, the interior of a room. Any location within the volume can be uniquely identified by a coordinate system. Each location in the volume is "monitored" if at least one capture device (to be discussed below) has a view of the location. Note, as addressed above, the coordinate data is generated by sensors such as radar sensor such as in C4,L50-55 and C5, L54-61.)
Motivation to combine such teaching is dictated by the similar reasons stated above.

Regarding claim 57, Fadell and Osterweil teach all the elements of claim 56. 
Fadell further teaches:
wherein the sensing system includes a humidity sensor, an ambient light sensor, a temperature sensor, an air quality sensor, a gyroscope, an accelerometer, a microphone, a smoke detector, a power monitor, an infrared sensor, an ultrasonic sensor, a camera, a magnetometer, or any combination thereof. (Among many examples as above, see [0055] - ultrasonic sensors. Additionally, see [0065] - These smart hazard detectors 104 are often located in an area without access to constant and reliable power and, as discussed in detail below, may include any number and type of sensors, such as smoke/fire/heat sensors, carbon monoxide/dioxide sensors, occupancy/motion sensors, ambient light sensors, temperature sensors, humidity sensors, and the like. Also, [0071] – Temperature sensor, etc.)

Regarding claim 58, Fadell and Osterweil teach all the elements of claim 48. 
Fadell further teaches:
wherein the one or more parameters associated with the environment are altered by the processing system via devices such as a light, an HVAC system, a fan, a window shade, a music player, an alarm, a siren, or any combination thereof. (As above, see [0147], [0152] etc. – alarm device. Additional example can be given from [0043] that teach HVAC system controlled by smart thermostat.)

Regarding claim 59, Fadell and Osterweil teach all the elements of claim 48. 
Fadell and Osterweil further teach:
wherein the sensing system generates a plurality of geometric positional vector data sets corresponding to a plurality of users in the environment, and wherein the processing system: receives the plurality of geometric positional vector data sets; processes the plurality of geometric positional vector data sets; and determines a number of users in the environment responsive to the processing. (Among many examples, see [0108] - Each bedroom of the smart-home environment 100 can be provided with a smart wall switch 108, a smart wall plug 110, and/or smart hazard detectors 104, all or some of which include an occupancy sensor, wherein the occupancy sensor is also capable of inferring (e.g., by virtue of motion detection, facial recognition, audible sound patterns, etc.) whether the occupant is asleep or awake. If a serious fire event is sensed, the remote security/monitoring service or fire department is advised of how many occupants there are in each bedroom, and whether those occupants are still asleep (or immobile) or whether they have properly evacuated the bedroom. Also, [0071], [0074], [0082], [0087] etc. has various other examples where description of plurality of occupants is aligned with the description provided in applicant specification, [0062]. As for the positional data being of geometric positional vector data, as above, see Osterweil: C17, L17-21 teaches the placement (or placements) of subjects captured by the UWB radar can be processed substantially "in real time" (e.g., at the time of capturing the data), or stored in, for example, a memory, for processing at a later time and/or at a location remote from the cluster. Then C18, L51-53 teaches DSP, such as, but not limited to, fast Fourier transforms (FFT) can be applied for distinguishing between a presence of a single subject from among additional subjects (i.e., processing plurality data sets).) 
Motivation to combine such teaching is dictated by the similar reasons stated above. Additionally, utilizing plurality of radar data in place of generic positional data would be an exemplary practice of utilizing specific data over time to be able to learn and take further actions (such as generating maps and assisting with emergency exit routes/path for the users) from the detected occupancy data as in Fadell, [0069], [0082], Osterweil, C17, L17-21 etc. and also to be aware of and utilizing the important information regarding how many occupants are there in various rooms in case of an emergency incident such as a fire evacuation etc. as in Fadell, [0108].  

Regarding claim 60, Fadell and Osterweil teach all the elements of claim 59. 
Fadell further teaches:
wherein the plurality of data sets is modified responsive to a change in the number of users in the environment, and wherein the processing system processes the modified data sets to determine a change in the number of users. (Among many examples, see [0108] - Each bedroom of the smart-home environment 100 can be provided with a smart wall switch 108, a smart wall plug 110, and/or smart hazard detectors 104, all or some of which include an occupancy sensor, wherein the occupancy sensor is also capable of inferring (e.g., by virtue of motion detection, facial recognition, audible sound patterns, etc.) whether the occupant is asleep or awake. If a serious fire event is sensed, the remote security/monitoring service or fire department is advised of how many occupants there are in each bedroom, and whether those occupants are still asleep (or immobile) or whether they have properly evacuated the bedroom. Here, for example, after advising the number of occupants in each bedroom, when the system is able to advise whether they have been able to evacuate the bedroom, that’s based on a new sensed input (i.e., by occupancy sensor etc.) and the change in the number in this case is determined as zero targets/occupants/users present there versus the previous number. Also, [0071], [0074], [0082], [0087] etc. has various other examples where the description of a number of users is aligned with the description provided in applicant specification, [0062]. See also [0158] for further examples.)

Regarding claim 61, Fadell and Osterweil teach all the elements of claim 60. 
Fadell further teaches:
wherein an increase in the number is used by the processing system to trigger a security alert system. (Among many examples, see [0105] & [0183-85] for intruder detection where occupants are alerted if there is an indication of an intruder (meaning, an additional/increased number of person who is not supposed to be there) in the forms of microphone activation/noise transmission/ colored light flashes, etc. More specifically, see [0183] - The microphone can be operated to listen to noises that occur within the room in which the hazard detector 400 is positioned. In a specific embodiment, the microphone can be activated and the noise transmitted to another room for various purposes, such as monitoring the activity level of a newborn child or determining if an intruder has entered the home. [0184] - The light ring 1220 may glow yellow and/or flash when the hazard detector 400 senses the presence of an individual (e.g., an intruder) entering a doorway of the home after a certain period of time (e.g., after 11:00 p.m.).)

Regarding claim 63, Fadell and Osterweil teach all the elements of claim 59. 
Fadell further teaches:
wherein the processing system generates an alert if the number of users is less than a minimum threshold. (Among many examples, see [0043] - The smart doorbell 106 may detect a person's approach to or departure from a location (e.g., an outer door), control doorbell functionality, announce a person's approach or departure via audio or visual means, or control settings on a security system (e.g., to activate or deactivate the security system when occupant go and come). Here, departure from an outer door for example means one less occupant (where the minimum threshold is at least one occupant at home) is home and that results in generating the announcement or alert according to control setting. Also, see [0076-78] teach away-service robots being able to perform “away” functionalities or that otherwise are desirable to be active when the home is unoccupied (i.e., less than at least one occupant present at home) and one of the functionalities is sending intrusion detection related signals.)

Regarding claim 64, Fadell teaches:
A method comprising: 
generating, by a sensing system, … positional … data associated with motion of one or more users in an environment; (See [0046] - the smart thermostats 102, the smart hazard detectors 104, the smart doorbells 106, the smart wall switches 108, the smart wall plugs 110, and other devices of the smart-home environment 100 are modular, and their docking stations include interchangeable head units which contain all of the sensors, processors, ….; Among many examples taught in this reference, see [0071] teaches the localized-thermostat service robot 162 includes a temperature sensor, a processor, etc.; Among many examples, see [0147] - The motion sensors may be used to determine the presence of an individual within a room or surrounding area of hazard detector 400. This information (i.e., presence determination by motion sensors) may be used to change the functionality of hazard detector 400 and/or one or more other devices connected in a common network. This information may be relayed to a smart thermostat to inform the thermostat that occupants of the home or structure are present so that the smart thermostat may condition the home or structure according to one or more learned or programmed settings. Hazard detector 400 may likewise use this information for one or more purposes, such as to quiet the alarm device … .) 
receiving, by a processing system, the … positional … data; ([0040] – A processor(s) may perform the necessary tasks; [0046] - the smart thermostats 102, the smart hazard detectors 104, the smart doorbells 106, the smart wall switches 108, the smart wall plugs 110, and other devices of the smart-home environment 100 are modular, and their docking stations include interchangeable head units which contain all of the sensors, processors, user interfaces, the batteries, and other functional components of the devices. Among many examples taught in this reference, see [0071] teaches the localized-thermostat service robot 162 includes a temperature sensor, a processor, etc.; [0208-10], [0214], [0216] - Each computer-program product may comprise sets of instructions (codes) embodied on a computer-readable medium that directs the processor of a computer system to perform corresponding actions. For the above example of positional data, as above, see [0147] - This information (i.e., presence determination by motion sensors) may be used to change the functionality of hazard detector 400 and/or one or more other devices connected in a common network. This information may be relayed to a smart thermostat to inform the thermostat that occupants of the home or structure are present so that the smart thermostat may condition the home or structure according to one or more learned or programmed settings. Hazard detector 400 may likewise use this information for one or more purposes, such as to quiet the alarm device … .)
and altering, by the processing system, one or more parameters associated with the environment based on the … positional … data. (For the above example of positional data, as above, see [0147] - This information (i.e., presence determination by motion sensors) may be used to change the functionality of hazard detector 400 and/or one or more other devices connected in a common network. This information may be relayed to a smart thermostat to inform the thermostat that occupants of the home or structure are present so that the smart thermostat may condition the home or structure according to one or more learned or programmed settings. Hazard detector 400 may likewise use this information for one or more purposes, such as to quiet the alarm device … . Here, both of these exemplifies altering one or more parameters associated with environment, such as, condition the home or quiet the alarm device.)
While Fadell teaches, " ... using a map generated based on positional information obtained from the nodes of the mesh network (e.g., positional information from the devices is used to construct a map of the house). In operation, when an alarm is activated (e.g., when one or more of the smart hazard detector 104 detects smoke and activates an alarm), the central server or cloud-computing system 164 or some other device uses occupancy information obtained from the low-powered and spokesman nodes to determine which rooms are occupied and then turns on lights (e.g., nightlights 170, wall switches 108, wall plugs 110 that power lamps, etc.) along the exit routes from the occupied rooms so as to provide emergency exit lighting." (as in [0069]),
Fadell does not explicitly disclose the positional data to be geometric positional vector data. 
Osterweil explicitly teaches the positional data to be geometric positional vector data. (C1,L31-34 teaches automatically identifying a subject, such as, for example, a human or animal, who has fallen while in a defined three-dimensional (3-D) space, determining the physical position of the subject. Among many examples of positional data gathered from sensor(s) for analysis, see C4,L50-55 teaches radar units detect the presence and location of a subject by analysis of random movements of the subject and their intensity as a continuous function of their distance from the antennae cluster and azimuth in addition to the distribution of their intensity as a continuous function of their distance from the floor. See also C5, L54-61 teaches an apparatus for monitoring a position of a subject is disclosed, comprising of at least one of a radar with a steerable directional receive antenna and distributed radars with fixed beam receive antennae, a processing device that processes the captured radar signals where the processing device produces a direction and distance (akin to polar coordinates) of the upper torso of a subject and determines whether a fall has occurred by the proximity of subject's upper torso to the floor. C8,L11-12 teaches FIG. 7 further illustrates the radar cluster and its ability to detect falls. More specifically, see C16, L47-59 teaches FIGS. 18a and 18b illustrate the processed 3D radar cluster reflection activity signals of a subject's motion while walking and while on the floor struggling to get up respectively. The intensity of said activity/motion is distributed as a continuous function of the distance from the floor--shown on the vertical axis. Because the cluster obtains 3D data, the activity is also distributed on the horizontal plane--shown in the form of polar coordinates. Therefore, the 3D cluster detects subject's presence and the location of a subject by analysis of random movements of the subject and their intensity as a continuous function of their distance from the antennae cluster and azimuth. Consequently the subject can be tracked within the monitored area in addition to fall detection when it occurs. Note, these align with the examples/description of applicant specification, [0084-86].)
Accordingly, as Fadell and Osterweil are directed to various sensors and processors based electronics (such as lighting/premises monitoring) control technology, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of utilizing the well-known technology of gathering and utilizing sensor based geometric positional vector data such as radar and/or other sensor based 3D data of occupant positions distributed in the form of polar coordinates, for example, as taught by Osterweil to the smart home control system/method with lighting and other device controllers working logically/communicatively with processors and sensors of the system as taught by Fadell. The combination would have been motivated in order to take advantage of the well-known feature of detecting and gathering geometric positional vector data in the art to enable a more comfortable, efficient and flexible operation of the comfort control and/or security system/method to be achieved based on the human/occupant’s specific needs/preferences in a home/environment equipped with sensor(s) and more specifically because such a combined system/method would have enabled an advanced automated tracking system of the subject/occupant within the monitored area with specific data produced with a direction and distance utilizing known occupancy/motion sensing technology as evident in Osterweil, C1,L31-34, C4,L50-55, C5, L54-61, C8,L11-12, C16, L47-59, etc.

Regarding claim 65, Fadell and Osterweil teach all the elements of claim 64. 
Osterweil further teaches:
wherein the sensing system includes a radar sensor. (As above, among many examples of positional data gathered from sensor(s) for analysis, see C4,L50-55 teaches radar units detect the presence and location of a subject by analysis of random movements of the subject and their intensity as a continuous function of their distance from the antennae cluster and azimuth in addition to the distribution of their intensity as a continuous function of their distance from the floor. See also C5, L54-61 teaches an apparatus for monitoring a position of a subject is disclosed, comprising of at least one of a radar with a steerable directional receive antenna and distributed radars with fixed beam receive antennae, a processing device that processes the captured radar signals where the processing device produces a direction and distance (akin to polar coordinates) of the upper torso of a subject and determines whether a fall has occurred by the proximity of subject's upper torso to the floor. C8,L11-12 teaches FIG. 7 further illustrates the radar cluster and its ability to detect falls. More specifically, see C16, L47-59 teaches FIGS. 18a and 18b illustrate the processed 3D radar cluster reflection activity signals of a subject's motion while walking and while on the floor struggling to get up respectively.)
Motivation to combine such teaching is dictated by the similar reasons stated above. 

Regarding claim 67, Fadell and Osterweil teach all the elements of claim 64. 
Fadell and Osterweil further teach:
further comprising logging, by the processing system a temporal history associated with the geometric positional vector data. (Fadell: [0069] - The central server or cloud-computing system 164 or some other device could the automatically determine the routes using uploaded maps, diagrams, architectural drawings of the smart-home house, as well as using a map generated based on positional information obtained from the nodes of the mesh network (e.g., positional information from the devices is used to construct a map of the house). In operation, when an alarm is activated (e.g., when one or more of the smart hazard detector 104 detects smoke and activates an alarm), the central server or cloud-computing system 164 or some other device uses occupancy information obtained from the low-powered and spokesman nodes to determine which rooms are occupied and then turns on lights (e.g., nightlights 170, wall switches 108, wall plugs 110 that power lamps, etc.) along the exit routes from the occupied rooms so as to provide emergency exit lighting.; additionally for location tracking via various devices (nodes) such as the service robots moving when the occupants move to a different location, see [0071], for example; additionally see [0082] teaches learning via detecting occupancy activity over time. Osterweil: C17, L17-21 teach the placement (or placements) of subjects captured by the UWB radar can be processed substantially "in real time" (e.g., at the time of capturing the data), or stored in, for example, a memory, for processing at a later time and/or at a location remote from the cluster.)
Motivation to combine such teaching is dictated by the similar reasons stated above. Additionally, storing radar data in place of generic positional data would be an exemplary practice of storing specific data over time to be able to learn and take further actions (such as generating maps and assisting with emergency exit routes/path for the users) from the detected occupancy data as in Fadell, [0069], [0082], Osterweil, C17, L17-21 etc.

Regarding claim 68, Fadell and Osterweil teach all the elements of claim 67. 
Fadell and Osterweil further teach:
further comprising: receiving, by a user interface, one or more user inputs from an activating user to alter the one or more parameters associated with the environment; receiving, by the processing system, the one or more user inputs via the user interface; (Fadell: [0172] teaches lens button 1200 provides a visually appealing surface that may be pressed by a user to provide input to hazard detector 400 and/or for various other purposes, such as quieting an alarm device. See also [0205-06] - Referring next to FIG. 16, an exemplary environment with which embodiments may be implemented is shown with a computer system 1600 that can be used by a user 1604 to remotely control, for example, one or more of the sensor-equipped smart-home devices according to one or more of the embodiments. The computer system 1610 can alternatively be used for carrying out one or more of the server-based processing paradigms described hereinabove can be used as a processing device in a larger distributed virtualized computing scheme for carrying out the described processing paradigms, or for any of a variety of other purposes consistent with the present teachings. The computer system 1600 can include a computer 1602, keyboard 1622, a network router 1612, a printer 1608, and a monitor 1606.) 
generating, by the processing system, a map of the environment responsive to the temporal history; (Fadell: [0069] - The central server or cloud-computing system 164 or some other device could the automatically determine the routes using uploaded maps, diagrams, architectural drawings of the smart-home house, as well as using a map generated based on positional information obtained from the nodes of the mesh network (e.g., positional information from the devices is used to construct a map of the house). In operation, when an alarm is activated (e.g., when one or more of the smart hazard detector 104 detects smoke and activates an alarm), the central server or cloud-computing system 164 or some other device uses occupancy information obtained from the low-powered and spokesman nodes to determine which rooms are occupied and then turns on lights (e.g., nightlights 170, wall switches 108, wall plugs 110 that power lamps, etc.) along the exit routes from the occupied rooms so as to provide emergency exit lighting.; additionally for location tracking via various devices (nodes) such as the service robots moving when the occupants move to a different location, see [0071], for example; additionally see [0082] teaches learning via detecting occupancy activity over time. Osterweil: C17, L17-21 teach the placement (or placements) of subjects captured by the UWB radar can be processed substantially "in real time" (e.g., at the time of capturing the data), or stored in, for example, a memory, for processing at a later time and/or at a location remote from the cluster.)
and identifying, by the processing system, a user occupancy region associated with the environment responsive to the user inputs and based on the map. (Besides above from Fadell, see Osterweil: 9, L57-62 teach as employed in the following discussion, the term "volume" represents a three-dimensional region, such as, for example, the interior of a room. Any location within the volume can be uniquely identified by a coordinate system. Each location in the volume is "monitored" if at least one capture device (to be discussed below) has a view of the location. Note, as addressed above, the coordinate data is generated by sensors such as radar sensor such as in C4,L50-55 and C5, L54-61.)
Motivation to combine such teaching is dictated by the similar reasons stated above.

Regarding claim 69, Fadell and Osterweil teach all the elements of claim 68. 
Fadell further teaches:
further comprising altering, by the processing system, the one or more parameters associated with the environment responsive to any combination of the user inputs and the geometric positional vector data. (Among many examples as above, see from [0152], activation of alarm device is altering of the parameter associated with the environment (e.g., introduction of sound). Also as above, [0147] - This information (i.e., presence determination by motion sensors) may be used to change the functionality of hazard detector 400 and/or one or more other devices connected in a common network. This information may be relayed to a smart thermostat to inform the thermostat that occupants of the home or structure are present so that the smart thermostat may condition the home or structure according to one or more learned or programmed settings. Hazard detector 400 may likewise use this information for one or more purposes, such as to quiet the alarm device … .)

Regarding claim 70, Fadell and Osterweil teach all the elements of claim 68. 
Fadell further teaches:
further comprising learning, by the processing system, one or more user preferences based on the user inputs. (Among many examples, see [0055-56], especially in [0056] - the smart thermostat and other smart devices “learn” by observing occupant behavior. For example, the smart thermostat learns occupants preferred temperature set-points for mornings and evenings, and it learns when the occupants are asleep or awake, as well as when the occupants are typically away or at home, for example. According to embodiments, when a guest controls the smart devices, such as the smart thermostat, the smart devices do not “learn” from the guest. This prevents the guest's adjustments and controls from affecting the learned preferences of the occupants. Here, the occupant behavior is similar to user habit, such as in applicant specification, [0041]. Also, occupants preferred temperature set-points and learned preferences are similar to examples of user intent in applicant specification, [0040]. As for sensor input, see [0055] besides above in [0056] - the smart device, such as the smart thermostat, may be equipped with walkup-identification technology (e.g., face recognition, RFID, ultrasonic sensors) that “fingerprints” or creates a “signature” for the occupants of the home. … In operation, when a person who does not live in the home or is otherwise not registered with or whose fingerprint or signature is not recognized by the smart home “walks up” to a smart device, the smart devices provides the guest with the guest layer of controls, rather than full controls.)

Regarding claim 71, Fadell and Osterweil teach all the elements of claim 70. 
Fadell and Osterweil further teach:
further comprising autonomously adjusting, by the processing system, the one or more parameters associated with the environment based on the learning and the geometric positional vector data. (Fadell: As above, among many examples, see [0147] - The motion sensors may be used to determine the presence of an individual within a room or surrounding area of hazard detector 400. This information (i.e., presence determination by motion sensors) may be used to change the functionality of hazard detector 400 and/or one or more other devices connected in a common network. This information may be relayed to a smart thermostat to inform the thermostat that occupants of the home or structure are present so that the smart thermostat may condition the home or structure according to one or more learned or programmed settings. Hazard detector 400 may likewise use this information for one or more purposes, such as to quiet the alarm device … . Osterweil: More specifically, see C16, L47-59 teaches FIGS. 18a and 18b illustrate the processed 3D radar cluster reflection activity signals of a subject's motion while walking and while on the floor struggling to get up respectively. The intensity of said activity/motion is distributed as a continuous function of the distance from the floor--shown on the vertical axis. Because the cluster obtains 3D data, the activity is also distributed on the horizontal plane--shown in the form of polar coordinates. Therefore, the 3D cluster detects subject's presence and the location of a subject by analysis of random movements of the subject and their intensity as a continuous function of their distance from the antennae cluster and azimuth. Consequently the subject can be tracked within the monitored area in addition to fall detection when it occurs.
Motivation to combine such teaching is dictated by the similar reasons stated above.

Regarding claim 72, Fadell and Osterweil teach all the elements of claim 67. 
Fadell and Osterweil further teach:
further comprising sensing, by the sensing system, the one or more parameters associated with the environment; receiving, by the processing system, sensing data associated with the sensing from the sensing system; (Fadell: As above, among many examples, see [0147] - The motion sensors may be used to determine the presence of an individual within a room or surrounding area of hazard detector 400. This information (i.e., presence determination by motion sensors) may be used to change the functionality of hazard detector 400 and/or one or more other devices connected in a common network. This information may be relayed to a smart thermostat to inform the thermostat that occupants of the home or structure are present so that the smart thermostat may condition the home or structure according to one or more learned or programmed settings. Hazard detector 400 may likewise use this information for one or more purposes, such as to quiet the alarm device … .) 
logging, by the processing system, the sensing data; generating, by the processing system, a map of the environment responsive to the temporal history and a change in the sensing data; (Fadell: [0069] - The central server or cloud-computing system 164 or some other device could the automatically determine the routes using uploaded maps, diagrams, architectural drawings of the smart-home house, as well as using a map generated based on positional information obtained from the nodes of the mesh network (e.g., positional information from the devices is used to construct a map of the house). In operation, when an alarm is activated (e.g., when one or more of the smart hazard detector 104 detects smoke and activates an alarm), the central server or cloud-computing system 164 or some other device uses occupancy information obtained from the low-powered and spokesman nodes to determine which rooms are occupied and then turns on lights (e.g., nightlights 170, wall switches 108, wall plugs 110 that power lamps, etc.) along the exit routes from the occupied rooms so as to provide emergency exit lighting; additionally for location tracking via various devices (nodes) such as the service robots moving when the occupants move to a different location, see [0071], for example; additionally see [0082] teaches learning via detecting occupancy activity over time. Osterweil: C17, L17-21 teach the placement (or placements) of subjects captured by the UWB radar can be processed substantially "in real time" (e.g., at the time of capturing the data), or stored in, for example, a memory, for processing at a later time and/or at a location remote from the cluster.)
and identifying, by the processing system, a user occupancy region associated with the environment based on the sensing data and the map. (Besides above from Fadell, see Osterweil: 9, L57-62 teach as employed in the following discussion, the term "volume" represents a three-dimensional region, such as, for example, the interior of a room. Any location within the volume can be uniquely identified by a coordinate system. Each location in the volume is "monitored" if at least one capture device (to be discussed below) has a view of the location. Note, as addressed above, the coordinate data is generated by sensors such as radar sensor such as in C4,L50-55 and C5, L54-61.)
Motivation to combine such teaching is dictated by the similar reasons stated above.

Regarding claim 73, Fadell and Osterweil teach all the elements of claim 72. 
Fadell further teaches:
wherein the sensing system includes a humidity sensor, an ambient light sensor, a temperature sensor, an air quality sensor, a gyroscope, an accelerometer, a microphone, a smoke detector, a power monitor, an infrared sensor, an ultrasonic sensor, a camera, a magnetometer, or any combination thereof. (Among many examples as above, see [0055] - ultrasonic sensors. Additionally, see [0065] - These smart hazard detectors 104 are often located in an area without access to constant and reliable power and, as discussed in detail below, may include any number and type of sensors, such as smoke/fire/heat sensors, carbon monoxide/dioxide sensors, occupancy/motion sensors, ambient light sensors, temperature sensors, humidity sensors, and the like. Also, [0071] – Temperature sensor, etc.)

Regarding claim 74, Fadell and Osterweil teach all the elements of claim 64. 
Fadell further teaches:
wherein the one or more parameters associated with the environment are altered by the processing system via devices such as a light, an HVAC system, a fan, a window shade, a music player, an alarm, a siren, or any combination thereof. (As above, see [0147], [0152] etc. – alarm device. Additional example can be given from [0043] that teach HVAC system controlled by smart thermostat.)

Regarding claim 75, Fadell and Osterweil teach all the elements of claim 64. 
Fadell and Osterweil further teach:
further comprising: generating, by the sensing system, a plurality of geometric positional vector data sets corresponding to a plurality of users in the environment; receiving, by the processing system, the plurality of geometric positional vector data sets; processing, by the processing system, the plurality of geometric positional vector data sets; and determining, by the processing system, a number of users in the environment responsive to the processing. (Among many examples, see [0108] - Each bedroom of the smart-home environment 100 can be provided with a smart wall switch 108, a smart wall plug 110, and/or smart hazard detectors 104, all or some of which include an occupancy sensor, wherein the occupancy sensor is also capable of inferring (e.g., by virtue of motion detection, facial recognition, audible sound patterns, etc.) whether the occupant is asleep or awake. If a serious fire event is sensed, the remote security/monitoring service or fire department is advised of how many occupants there are in each bedroom, and whether those occupants are still asleep (or immobile) or whether they have properly evacuated the bedroom. Also, [0071], [0074], [0082], [0087] etc. has various other examples where description of plurality of occupants is aligned with the description provided in applicant specification, [0062]. As for the positional data being of geometric positional vector data, as above, see Osterweil: C17, L17-21 teaches the placement (or placements) of subjects captured by the UWB radar can be processed substantially "in real time" (e.g., at the time of capturing the data), or stored in, for example, a memory, for processing at a later time and/or at a location remote from the cluster. Then C18, L51-53 teaches DSP, such as, but not limited to, fast Fourier transforms (FFT) can be applied for distinguishing between a presence of a single subject from among additional subjects (i.e., processing plurality data sets).) 
Motivation to combine such teaching is dictated by the similar reasons stated above. Additionally, utilizing plurality of radar data in place of generic positional data would be an exemplary practice of utilizing specific data over time to be able to learn and take further actions (such as generating maps and assisting with emergency exit routes/path for the users) from the detected occupancy data as in Fadell, [0069], [0082], Osterweil, C17, L17-21 etc. and also to be aware of and utilizing the important information regarding how many occupants are there in various rooms in case of an emergency incident such as a fire evacuation etc. as in Fadell, [0108].  

Regarding claim 76, Fadell and Osterweil teach all the elements of claim 75. 
Fadell further teaches:
further comprising: modifying, by the processing system, the plurality of data sets responsive to a change in the number of users in the environment; and processing, by the processing system, the modified data sets to determine a change in the number of users. (Among many examples, see [0108] - Each bedroom of the smart-home environment 100 can be provided with a smart wall switch 108, a smart wall plug 110, and/or smart hazard detectors 104, all or some of which include an occupancy sensor, wherein the occupancy sensor is also capable of inferring (e.g., by virtue of motion detection, facial recognition, audible sound patterns, etc.) whether the occupant is asleep or awake. If a serious fire event is sensed, the remote security/monitoring service or fire department is advised of how many occupants there are in each bedroom, and whether those occupants are still asleep (or immobile) or whether they have properly evacuated the bedroom. Here, for example, after advising the number of occupants in each bedroom, when the system is able to advise whether they have been able to evacuate the bedroom, that’s based on a new sensed input (i.e., by occupancy sensor etc.) and the change in the number in this case is determined as zero targets/occupants/users present there versus the previous number. Also, [0071], [0074], [0082], [0087] etc. has various other examples where the description of a number of users is aligned with the description provided in applicant specification, [0062]. See also [0158] for further examples.)

Regarding claim 77, Fadell and Osterweil teach all the elements of claim 76. 
Fadell further teaches:
further comprising triggering a security alert system responsive to an increase in the number of users. (Among many examples, see [0105] & [0183-85] for intruder detection where occupants are alerted if there is an indication of an intruder (meaning, an additional/increased number of person who is not supposed to be there) in the forms of microphone activation/noise transmission/ colored light flashes, etc. More specifically, see [0183] - The microphone can be operated to listen to noises that occur within the room in which the hazard detector 400 is positioned. In a specific embodiment, the microphone can be activated and the noise transmitted to another room for various purposes, such as monitoring the activity level of a newborn child or determining if an intruder has entered the home. [0184] - The light ring 1220 may glow yellow and/or flash when the hazard detector 400 senses the presence of an individual (e.g., an intruder) entering a doorway of the home after a certain period of time (e.g., after 11:00 p.m.).)

Regarding claim 79, Fadell and Osterweil teach all the elements of claim 75. 
Fadell further teaches:
further comprising generating an alert if the number of users is less than a minimum threshold. (Among many examples, see [0043] - The smart doorbell 106 may detect a person's approach to or departure from a location (e.g., an outer door), control doorbell functionality, announce a person's approach or departure via audio or visual means, or control settings on a security system (e.g., to activate or deactivate the security system when occupant go and come). Here, departure from an outer door for example means one less occupant (where the minimum threshold is at least one occupant at home) is home and that results in generating the announcement or alert according to control setting. Also, see [0076-78] teach away-service robots being able to perform “away” functionalities or that otherwise are desirable to be active when the home is unoccupied (i.e., less than at least one occupant present at home) and one of the functionalities is sending intrusion detection related signals.)

Claim(s) 50, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell (US 20150260581 A1) in view of Osterweil (US 8068051 B1).in further view of Sinai (US 20130320861 A1).
Regarding claim 50, Fadell and Osterweil teach all the elements of claim 48. 
While Fadell further teaches seamless integration of various smart devices with each other and/or a central server (such as in [0043]), functionalities of the service robots 162, being further enhanced by logical integration with other smart sensors in the home according to rules-based inferencing techniques or artificial intelligence techniques for achieving better performance of those human-facing functionalities and/or for achieving those goals in energy-conserving or other resource-conserving ways and also teaches “using on-board sensors” (such as in [0074]), and smart nightlights/wall switches/wall plugs functioning as the network (via node to node communication) connected lighting controllers (such as in [0068]), 
Fadell and Osterweil do not explicitly disclose:
wherein a combination of the sensing system and the processing system are enclosed in a lighting controller.
Sinai explicitly teaches:
wherein a combination of the sensing system and the processing system are enclosed in a lighting controller. (See abstract, [0016], [0054], [0057], [0069] for teachings related to this aspect. For example, [0054] - Sensors may be plugged directly into the intelligent lighting module. A variety of different sensors may be used to collect different types of data and then relay them to a processor located within the lighting module. Examples of the types of sensors which may be used include, but are not limited to, occupancy sensors, microwave sensors, and temperature sensors. [0057] - The data relayed by these sensors and stored on the module's memory will enable the fixture to operate more efficiently. … The motion detector relays information about the presence of an individual to the integral processor or microcontroller. The information about the presence of and individual along with the time of day that they are detected may stored on the integral memory, sent via the internet to be stored on the cloud, or both. The processor may then analyze the data and determine during what times of the day a particular area is most occupied and then adjust light levels accordingly. Also see [0069] - In an embodiment, sensors plugged directly into the module could detect the occurrence of an emergency. For example, such as sensor may be one that detects hazardous chemicals. Once the chemicals are detected, the sensor would relay this information to the module's processor, wirelessly to the cloud, or both. The proprietary software in the intelligent lighting module's microprocessor and stored onto the cloud could then instruct the fixture to blink on and off in a predetermined pattern.)
Accordingly, as Fadell, Osterweil, and Sinai are directed to various sensors and processors based electronics (such as lighting/premises monitoring) control technology, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of utilizing the well-known technology of lighting controllers with sensors and processors integrated within the structure as taught by Sinai to the smart home control system/method with lighting controllers such as smart wall plugs etc. working logically/communicatively with processors and sensors of the system as taught by Fadell and Osterweil. The combination would have been motivated in order to take advantage of the well-known structural & functional feature of smart lighting controllers in the art to enable a more comfortable, efficient and flexible operation of the comfort control and/or security system/method to be achieved based on the human/occupant’s specific needs/preferences in a home/environment equipped with sensor(s) and more specifically because such a module allows users who install it into any pre-existing “dumb” light fixture to quickly and easily convert that fixture into an “intelligent” one and also to avoid substantial expense that is incurred as trained professional must be hired to wire the sensors, processors, and wireless networking technology necessary to make the conventional intelligent lighting systems work as evident in Sinai, abstract, [0016], [0054], [0057], [0069].

Regarding claim 66, Fadell and Osterweil teach all the elements of claim 64. 
While Fadell further teaches seamless integration of various smart devices with each other and/or a central server (such as in [0043]), functionalities of the service robots 162, being further enhanced by logical integration with other smart sensors in the home according to rules-based inferencing techniques or artificial intelligence techniques for achieving better performance of those human-facing functionalities and/or for achieving those goals in energy-conserving or other resource-conserving ways and also teaches “using on-board sensors” (such as in [0074]), and smart nightlights/wall switches/wall plugs functioning as the network (via node to node communication) connected lighting controllers (such as in [0068]), 
Fadell and Osterweil do not explicitly disclose:
wherein a combination of the sensing system and the processing system are enclosed in a lighting controller.
Sinai explicitly teaches:
wherein a combination of the sensing system and the processing system are enclosed in a lighting controller. (See abstract, [0016], [0054], [0057], [0069] for teachings related to this aspect. For example, [0054] - Sensors may be plugged directly into the intelligent lighting module. A variety of different sensors may be used to collect different types of data and then relay them to a processor located within the lighting module. Examples of the types of sensors which may be used include, but are not limited to, occupancy sensors, microwave sensors, and temperature sensors. [0057] - The data relayed by these sensors and stored on the module's memory will enable the fixture to operate more efficiently. … The motion detector relays information about the presence of an individual to the integral processor or microcontroller. The information about the presence of and individual along with the time of day that they are detected may stored on the integral memory, sent via the internet to be stored on the cloud, or both. The processor may then analyze the data and determine during what times of the day a particular area is most occupied and then adjust light levels accordingly. Also see [0069] - In an embodiment, sensors plugged directly into the module could detect the occurrence of an emergency. For example, such as sensor may be one that detects hazardous chemicals. Once the chemicals are detected, the sensor would relay this information to the module's processor, wirelessly to the cloud, or both. The proprietary software in the intelligent lighting module's microprocessor and stored onto the cloud could then instruct the fixture to blink on and off in a predetermined pattern.)
Accordingly, as Fadell, Osterweil, and Sinai are directed to various sensors and processors based electronics (such as lighting/premises monitoring) control technology, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of utilizing the well-known technology of lighting controllers with sensors and processors integrated within the structure as taught by Sinai to the smart home control system/method with lighting controllers such as smart wall plugs etc. working logically/communicatively with processors and sensors of the system as taught by Fadell and Osterweil. The combination would have been motivated in order to take advantage of the well-known structural & functional feature of smart lighting controllers in the art to enable a more comfortable, efficient and flexible operation of the comfort control and/or security system/method to be achieved based on the human/occupant’s specific needs/preferences in a home/environment equipped with sensor(s) and more specifically because such a module allows users who install it into any pre-existing “dumb” light fixture to quickly and easily convert that fixture into an “intelligent” one and also to avoid substantial expense that is incurred as trained professional must be hired to wire the sensors, processors, and wireless networking technology necessary to make the conventional intelligent lighting systems work as evident in Sinai, abstract, [0016], [0054], [0057], [0069].


Claim(s) 62, 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell (US 20150260581 A1) in view of Osterweil (US 8068051 B1) in further view of Fadell (US 20140266669 A1) hereinafter Fadell ‘669.
Regarding claim 62, Fadell and Osterweil teach all the elements of claim 59. 
While Fadell further teaches intruder detection based security alerting (such as in [0105], [0183-85] etc. as cited above), 
Fadell and Osterweil do not explicitly disclose:
wherein the processing system generates an alert if the number of users is greater than a maximum threshold.
Fadell ‘669 explicitly teaches:
wherein the processing system generates an alert if the number of users is greater than a maximum threshold. (Among many examples, see [0091] - In other embodiments, alarm thresholds are varied based on human population in the home. Inferences about human population in the home can be made based on sensed changes in motion, temperature, CO, noise, air pressure differentials, frequency of door openings and closings, etc. According to one example, in the event of detecting a concurrent increase in temperature, motion, noise, and CO, an inference can be made than there is a higher than normal human population in the home (“high population inference”). Certain alarm thresholds may be adjusted when a high population inference is made. For example, the alarm threshold for CO can be increased to account for the high number of CO-emitting humans in the home and to avoid triggering a false CO alarm. In another example, the security system can be disarmed so that guest can freely transition from room to room and in and out of external doors without triggering the alarm. This thus teach that the alarm is able to go off if there’s an increase in population in the home from a set threshold and that’s why occupants go ahead and adjust the threshold accordingly.)
Accordingly, as Fadell, Osterweil, and Fadell ‘669 are directed to various sensors and smart devices based home/occupancy comfort control technology, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of utilizing various adjustable alarm thresholds to be part of the security system/method as taught by Fadell ‘669 to the security system/method that already can trigger an alarm based on various changes in occupancy as taught by Fadell and Osterweil. The combination would have been motivated in order to utilize the well-known feature in the art to enable a more comfortable, efficient and flexible operation of the security system/method to be achieved based on the human/occupant’s specific needs/preferences in a home/environment equipped with sensor(s) as evident in Fadell ‘669, [0091].

Regarding claim 78, Fadell and Osterweil teach all the elements of claim 75. 
While Fadell further teaches intruder detection based security alerting (such as in [0105], [0183-85] etc. as cited above), 
Fadell and Osterweil do not explicitly disclose:
further comprising generating an alert if the number of users is greater than a maximum threshold.
Fadell ‘669 explicitly teaches:
further comprising generating an alert if the number of users is greater than a maximum threshold. (Among many examples, see [0091] - In other embodiments, alarm thresholds are varied based on human population in the home. Inferences about human population in the home can be made based on sensed changes in motion, temperature, CO, noise, air pressure differentials, frequency of door openings and closings, etc. According to one example, in the event of detecting a concurrent increase in temperature, motion, noise, and CO, an inference can be made than there is a higher than normal human population in the home (“high population inference”). Certain alarm thresholds may be adjusted when a high population inference is made. For example, the alarm threshold for CO can be increased to account for the high number of CO-emitting humans in the home and to avoid triggering a false CO alarm. In another example, the security system can be disarmed so that guest can freely transition from room to room and in and out of external doors without triggering the alarm. This thus teach that the alarm is able to go off if there’s an increase in population in the home from a set threshold and that’s why occupants go ahead and adjust the threshold accordingly.)
Accordingly, as Fadell, Osterweil, and Fadell ‘669 are directed to various sensors and smart devices based home/occupancy comfort control technology, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of utilizing various adjustable alarm thresholds to be part of the security system/method as taught by Fadell ‘669 to the security system/method that already can trigger an alarm based on various changes in occupancy as taught by Fadell and Osterweil. The combination would have been motivated in order to utilize the well-known feature in the art to enable a more comfortable, efficient and flexible operation of the security system/method to be achieved based on the human/occupant’s specific needs/preferences in a home/environment equipped with sensor(s) as evident in Fadell ‘669, [0091].

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 


Response to arguments
Applicant's remarks and arguments filed 05/20/2022 have been fully considered. See below for further details. 
The objection to the disclosure filed on 7/19/2019 has been overcome by amendments and the replacement to the specification including amendments (aligned with examiner’s interpretations and suggestions) filed 05/20/2022 has been acknowledged and accepted by the examiner.
Based on the amendment, the claim objections have been deemed moot and have been removed from the above rejection. 
Based on the amendment, the previous 35 U.S.C. 101 rejections have been deemed moot and removed from the above rejection. 
Based on the amendment, the previous 35 U.S.C. 112(f) interpretations and 112(b) rejections have been deemed moot and removed from the above rejection. However, an updated 35 U.S.C. 112(f) interpretation section has been provided based on the currently amended claims’ language.
Applicant’s arguments regarding the prior art rejection (as in applicant remarks, pages 11-12) are fully considered and have been deemed persuasive since all the previous claims have been canceled, rendering this previous rejections moot. 

Applicant’s amendment provided new sets of claims. Accordingly, new grounds of rejections by introducing additional prior art, Osterweil, have been provided, necessitated by amendment.  

	
Accordingly, claims 48-79 are not patentable over prior arts.

Suggestions:
In order to move the prosecution forward, examiner recommends applicant to provide further claim amendments with inventive features that may help overcome the current rejection based on further search and consideration.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M, W-R: 2-6 pm (approximately). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARZIA T MONTY/Examiner, Art Unit 2117                                                                                                                                                                                                       
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117